 Case 0:20-cv-60248-RAR Document 7 Entered on FLSD Docket 03/04/2020 Page 1 of 1


                                              RETURN OF SERVICE
                                         UNITED STATES DISTRICT COURT
                                            Southern District of Florida

Case Number: 0:20-CV-60248-RAR

Plaintiff:
Michael Orlando
vs.
Defendant:
Credence Resource Management, LLC and Hoffman Park Emergency Physicians,
LLC

For:
Jibrael Hindi
The Law Offices Of Jibrael S. Hindi, PLLC
jibrael@jibraellaw & tom@jibraellaw.com
110 SE 6th Street, 17th Floor
Ft. Lauderdale, FL 33301

Received by All Broward Process Corp on the 5th day of February, 2020 at 6:40 pm to be served on Credence Resource
Management, LLC c/o Corporation Service Company, 1201 Hays Street, Tallahassee, FL 32301-2525.

I, Nolan Process Servers, LLC, do hereby affirm that on the 7th day of February, 2020 at 9:35 am, I:

served a CORPORATION by delivering a true copy of the Summons in a Civil Action, Complaint and Demand for Jury
Trial/ Injunctive Relief Sought, Exhibit, Civil Cover Sheet with the date and hour of service endorsed thereon by me, to:
SCHEENA KRUSE as AUTHORIZED REPRESENTATIVE for Credence Resource Management, LLC, at the address of:
1201 HAYS STREET, TALLAHASSEE, FL 32301, and informed said person of the contents therein, in compliance with state
statutes.

Description of Person Served: Age: 25+, Sex: F, Race/Skin Color: WHITE, Height: 5'6'', Weight: 150, Hair: BROWN,
Glasses: N

I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
standing, in the judicial circuit in which the process was served. Under penalty of perjury I declare I have read the foregoing
Return of Service and that the facts stated are true. Notary not required pursuant to F.S. 92.525(2).




                                                                                       Nolan Process Servers, LLC
                                                                                       Process Server

                                                                                       All Broward Process Corp
                                                                                       701 N Fig Tree Lane
                                                                                       Plantation, FL 33317
                                                                                       (954) 214-5194

                                                                                       Our Job Serial Number: BPC-2020000319


                                    Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c
